Citation Nr: 0844376	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  00-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for post-traumatic headaches. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from January 1997 to 
October 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
the veteran's claim for an increased rating for his post-
traumatic headaches.

This case was previously remanded by the Board in December 
2003 when it was remanded for further development.  

The veteran testified at a hearing held before a former 
Acting Veterans Law Judge.  He was notified in November 2008 
that the Acting Veterans Law Judge who conducted the August 
2002 hearing was no longer employed by the Board.  In 
response, the veteran indicated that he did not want appear 
at another Board hearing.  The Board will thus consider his 
claim based on the current record.  

In a November 2005 statement, the veteran reported that he 
was no longer able to work due to his service-connected 
disability.  The Board interprets the veteran's statement as 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  To date, this issue has not been considered by 
VA and it is referred to the RO for appropriate action.  


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
migraine headaches are manifested by very frequent 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board increases the evaluation of the 
veteran's service-connected headache disorder to 50 percent, 
the maximum schedular evaluation.  Thus, no discussion of 
VA's duty to notify or assist is necessary.

The veteran asserts, in essence, that his migraine headaches 
warrant a higher rating because the condition is productive 
of frequent and prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  In support, he 
maintains that not only do the headaches persist for 
prolonged periods of time, but they have caused him severe 
employment difficulties, including job loss.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  

The veteran's post-traumatic headaches have been rated 10 
percent disabling under Diagnostic Code 8045-9304.  
Diagnostic Code 8045 pertains to brain disease due to trauma, 
and Diagnostic Code 9304 pertains to dementia due to head 
trauma.  These codes provide for a maximum 10 percent rating 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  

The veteran's service-connected headache disorder could also 
be evaluated under Diagnostic Code 8100.  That code states 
that a 50 percent evaluation requires that the disability be 
manifested by very frequent and prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability.  A 30 percent rating under this code is 
warranted when the disability is manifested by headaches, 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating requires that the condition be productive of 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  

During VA examinations in January 2000 and April 2004, the 
veteran reported having approximately three headaches per 
week that persisted for four to five hours.  The examiners 
diagnosed him as having post-traumatic and migraine 
headaches.  

During the veteran's third VA examination in June 2007, 
however, he reported having prostrating headaches 13 to 15 
times per month.  The examiner indicated that the headaches 
lasted one to two days and, as to their severity, reported 
stated that most were prostrating.  The examiner diagnosed 
him as having migraine headaches and opined that there 
veteran's headaches alone were sufficient to keep him out of 
work.  

Following a careful review of the evidence, the Board finds 
that this disability warrants a 50 percent evaluation under 
Diagnostic Code 8100.  In reaching this conclusion, the Board 
notes that the evidence shows that the headaches occur 
frequently and persist for extended periods.  Further, the 
evidence objectively reflects that they are not only 
manifested by very frequent and prostrating and prolonged 
attacks, but that the condition is also productive of severe 
economic inadaptability.  Thus, with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports his claim of entitlement to a 50 
percent rating.

As a final point, the Board finds that there is no showing 
that the veteran's migraine headaches reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
The condition is not productive of marked interference with 
employment that is not contemplated by the current rating; 
the 50 percent rating contemplates severe economic 
inadaptability.  The veteran's headache disorder has also not 
required frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent rating for post-traumatic headaches is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


